Citation Nr: 0807797	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  04-43 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim seeking service connection for a right leg 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim seeking service connection for a left leg 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1977 to September 1985.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal of a December 
2002 rating decision of the St. Petersburg, Florida 
Department of Veterans Affairs (VA) Regional Office (RO).  
The claims file is now under the jurisdiction of the 
Nashville RO.

Although the RO reopened, and denied on de novo review, the 
claims seeking service connection for right leg and left leg 
disabilities, the question of whether new and material 
evidence has been received to reopen such claims must be 
addressed in the first instance by the Board because the 
issue goes to the Board's jurisdiction to reach the 
underlying claims and adjudicate them on a de novo basis.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), 
aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end; hence, what the RO may have determined in this regard is 
irrelevant.  Barnett, 83 F.3d at 1383.  The Board has 
characterized the claims accordingly.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and the regulations implementing 
it apply in the instant case.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) essentially stated 
that in a claim to reopen VA must notify a claimant, with 
some degree of specificity, of the evidence and information 
that is necessary to reopen a claim, as well as of what 
evidence and information is necessary to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  Review of the claims file reveals that notice 
in this regard is incomplete to date.

A final rating decision in January 2000 denied service 
connection for right and left leg disabilities on the basis 
that there was no competent evidence of chronic disability.  
The veteran was notified of the January 2000 rating decision 
and of his right to appeal it.  He did not do so, and it 
became final.  38 U.S.C.A. § 7105.  The veteran filed the 
instant claim to reopen in October 2002.  October 2002 
correspondence (notably prior to Kent) notified the veteran 
only of what evidence was needed to establish the underlying 
claim of service connection; he was not properly advised that 
new and material evidence was required to reopen the claim; 
of the definition of new and material evidence; or 
specifically of what type of evidence would be considered new 
and material.  As the Court has held that failure to provide 
the type of notice in Kent is a prejudicial notice defect, 
the Board has no recourse but to remand this matter for 
proper notice.

Accordingly, the case is REMANDED for the following:

1.	Regarding his attempt to reopen the 
claim of entitlement to service 
connection for right leg and left leg 
disabilities, the RO should issue the 
veteran the type of notice required in 
claims to reopen under Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The 
notice must specifically include the 
definition of new and material 
evidence, and (with some degree of 
specificity) notice as to what type of 
evidence would be considered new and 
material, as well as what is necessary 
to establish service connection for 
such disabilities.  Since the prior 
final decision was based essentially on 
a finding that there was no competent 
(medical) evidence of chronic 
disability, the notice should specify 
that for evidence to be considered new 
and material, it would have to tend to 
show that the veteran has current 
chronic right leg and left leg 
disabilities that is attributed to 
injuries suffered in service.  The 
veteran and his representative should 
have the opportunity to respond.  The 
RO should arrange for any further 
development suggested by his response.

2.	The RO should then readjudicate the 
veteran's claims.  If they remain 
denied, the RO should issue an 
appropriate supplemental statement of 
the case and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

